SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

808
CA 15-01242
PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


DAWN M. PLACE, PLAINTIFF-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

CHAFFEE-SARDINIA VOLUNTEER FIRE COMPANY AND
JOHN VAN CURRAN, DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


BURDEN, GULISANO & HANSEN, LLC, BUFFALO (SARAH HANSEN OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

LAW OFFICES OF JAMES MORRIS, BUFFALO (WILLARD M. POTTLE, JR., OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Joseph R.
Glownia, J.), entered June 17, 2015. The order held in abeyance that
part of the motion of defendants seeking to strike the note of issue
and certificate of readiness and denied that part of the motion
seeking sanctions.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by granting the motion in part and
striking the note of issue and certificate of readiness and as
modified the order is affirmed without costs.

    Same memorandum as in Place v Chaffee-Sardinia Volunteer Fire Co.
([appeal No. 1] ___ AD3d ___ [Oct. 7, 2016]).




Entered:    October 7, 2016                     Frances E. Cafarell
                                                Clerk of the Court